INSURED COPY 033-75-87 - 00 REVISED INVESTMENT COMPANY BOND GREAT AMERICAN INSURANCE COMPANY (A Stock Insurance Company, Herein Called the Underwriter) DECLARATIONS Bond No. 033-75-87 - 01 Item 1. Name of Insured (herein called Insured): Stone Ridge Trust Principal Address: 405 Lexington Avenue, 55th Floor New York, NY 10174 Item 2. Bond Period from 12:01 a.m. 01/17/2013 to 12:01 a.m. 02/01/2014 the effective date of the termination or cancellation of this bond, standard time at the Principal Address as to each of said dates. Item 3.
